DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/15/2021 responsive to the Office Action filed 09/14/2020 as been entered. Claim 1 has been amended. Claims 1-20 including the withdrawn claims 9-20 are pending in this application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/19/2021 has been considered by the examiner. 

Response to Arguments

Applicant’s arguments, see Amendment, filed 03/15/2021 in pages 7-8, with respect to the rejection of claim 1 under 103 have been considered but are moot 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327).

With respect to claim 1, Altonen teaches an interchangeable mold for creation of injection molded components (“a mold assembly 328”, Pa [0064]; “the support plates 378, 380 may receive molds having a variety of different mold cavity shapes”, Pa [0068]; “injection molds”, Pa [0001]), the interchangeable mold comprising: 
a component mold (“a mold 370”, Pa [0064]) comprising: 
a top portion of the component mold (“a first side 372”) comprising a first sheet of a first material having a first thickness, and 
a bottom portion of the component mold (“a second side 374”) comprising a second sheet of the first material having a second thickness, the top portion of the component mold and the bottom portion of the component mold defining a component profile (“The first side 372 and the second side 374 form a mold cavity 376 therebetween.”) and consisting essentially of a metal material (“the first and second sides 372, 374 are made from a highly thermally conductive material”, Pa [0064]; Table in Pa [0099] discloses metals having good thermal conductivities.); and 
a base mold (“support plates 378, 380”, Pa [0064]) comprising: 

a bottom portion of the base mold (“a second support plate 380”) comprising the second material having a fourth thickness, the bottom portion of the base mold accommodating a profile of the bottom portion of the component mold (“The mold 370 may include a complementary feature so that the mold may fit around (FIG. 5B), within (FIG. 5C), or upon (FIGS. 5D and 5E) the posts 381.”, “the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]), 
wherein the top portion of the component mold is configured to detachably affix to the top portion of the base mold, and wherein the bottom portion of the component mold is configured to detachably affix to the bottom portion of the base mold (“the support plates 378, 380 may receive molds having a variety of different mold cavity shapes.”, Pa [0068]; “The projection of the cooling line, the post 381, and the mold 370, in FIG. 5B, can be configured together in any workable combination either as a unitary structure, or as a structure of permanently connected elements, or as a structure of interchangeable elements”, Pa [0066]).
Even if Altonen does not specifically teach that the first thickness and the second thickness are each less than the third thickness and less than the fourth thickness, since Altonen teaches using molds having a variety of different mold cavity shapes (Pa [0068]) and shows examples in Figs. 5B and 5C, one would have found it obvious to use a mold including a top portion and a bottom portion each having thinner thickness 

With respect to claim 6, Altonen as applied to claim 1 above further teaches that the base mold comprises at least one heat dissipation channel (“One or more cooling lines 382 may be formed in one or more of the support plates 378, 380.”, Pa [0064]).

With respect to claim 7, Altonen as applied to claim 1 above further teaches that the component mold comprises at least one recess to accommodate an insert (“The posts 381 can be configured to fit together with recesses in the mold 370”, Pa [0065]).
Note that the recitation “to accommodate an insert” is an intended use since Altonen’s mold is capable of performing the claimed function. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 8, Altonen as applied to claim 1 above further teaches a second component mold comprising: a top portion of the second component mold, and .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327) as applied to claim 1 above, and further in view of Kamei (US 2018/0022882-of record).

With respect to claim 2, Altonen as applied to claim 1 teaches the material of the component mold (“a mold 370”), but is silent to a material of the base mold (“support plates 378, 380”).
In the same field of endeavor, a mold for injection molding, Kamei teaches that the blend is directly injected into a mold, and heated in the mold to cause a polymerization to obtain a cured product (Pa [0107]), and the mold used is not necessarily an expensive mold having high rigidity, and a mold made of a resin or the like can be used (Pa [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Altonen with the teachings of Kamei so that the one would make the base mold of a resin for the purpose of high rigidity and low cost.

With respect to claims 3-5, note that Claims 3-5 are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742